Order entered January 22, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-13-00848-CV

                                KYLE BROWN, SR., Appellant

                                                 V.

                                  RHONDA BROWN, Appellee

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-10-076565

                                             ORDER
       Both the clerk’s and reporter’s records in this case are overdue. By postcard dated July

29, 2013, we notified the court reporter that the reporter’s record was overdue. We directed the

court reporter to file the record within thirty days. To date, the reporter’s record has not been

filed. Also by postcard dated July 29, 2013, we notified the district clerk that the clerk’s record

was overdue. We directed the district clerk to file the clerk’s record within thirty days. To date,

the clerk’s record has not been filed.


       Accordingly, this Court ORDERS the Dallas County District Clerk to file, within TEN

DAYS of the date of this order, either the clerk’s record or written verification that appellant has

not been found indigent and has not paid for the record. We notify appellant that if we receive
verification he is not indigent and has not paid for the record, we will, without further notice,

dismiss the appeal. See TEX. R. APP. P. 37.3(b).


       We ORDER Shantel Beheler, official court reporter for the 255th Judicial District Court,

to file, within FIFTEEN DAYS of the date of this order, either: (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has

not been found indigent and has not paid for the record. We notify appellant that if we receive

verification he is not indigent and has not paid for the record, we will order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c)


       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:


       Gary Fitzsimmons
       Dallas County District Clerk

       Shantel Beheler
       Official Court Reporter, 255th Judicial District Court



                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE